Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 1 of 22 PageID #: 26978




                                DLB-001746                        EXHIBIT 1
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 2 of 22 PageID #: 26979




                                DLB-001747
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 3 of 22 PageID #: 26980




                                 DLB-001748
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 4 of 22 PageID #: 26981




                                DLB-001749
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 5 of 22 PageID #: 26982




                                 DLB-001750
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 6 of 22 PageID #: 26983




                                DLB-001751
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 7 of 22 PageID #: 26984




                                 DLB-001752
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 8 of 22 PageID #: 26985




                                DLB-001753
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 9 of 22 PageID #: 26986




                                DLB-001754
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 10 of 22 PageID #: 26987




                                 DLB-001755
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 11 of 22 PageID #: 26988




                                 DLB-001756
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 12 of 22 PageID #: 26989




                                 DLB-001757
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 13 of 22 PageID #: 26990




                                 DLB-001758
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 14 of 22 PageID #: 26991




                                 DLB-001759
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 15 of 22 PageID #: 26992




                                 DLB-001760
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 16 of 22 PageID #: 26993




                                 DLB-001761
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 17 of 22 PageID #: 26994




                                 DLB-001762
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 18 of 22 PageID #: 26995




                                 DLB-001763
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 19 of 22 PageID #: 26996




                                 DLB-001764
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 20 of 22 PageID #: 26997




                                 DLB-001765
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 21 of 22 PageID #: 26998




                                 DLB-001766
Case 5:14-cr-00244 Document 728-1 Filed 11/16/18 Page 22 of 22 PageID #: 26999




                                 DLB-001767
